 


109 HCON 397 IH: Honoring 2006 Olympic team member Joey Cheek and recognizing the need to work with international partners to help bring an end to the ongoing genocide in the Darfur region of Sudan and the suffering of children in Chad.
U.S. House of Representatives
2006-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. CON. RES. 397 
IN THE HOUSE OF REPRESENTATIVES 
 
May 2, 2006 
Mr. Meeks of New York (for himself, Mr. McNulty, Mr. McGovern, Mr. Lantos, Mr. Michaud, Mr. Payne, Mr. Tancredo, Ms. Corrine Brown of Florida, Mr. Conyers, Mr. Crowley, Mr. Coble, Mr. Delahunt, Mr. Smith of New Jersey, Mr. Cummings, Mr. Miller of North Carolina, Mr. Aderholt, Ms. Berkley, Mr. Serrano, Mr. McCotter, and Mr. Rangel) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Honoring 2006 Olympic team member Joey Cheek and recognizing the need to work with international partners to help bring an end to the ongoing genocide in the Darfur region of Sudan and the suffering of children in Chad. 
 
 
Whereas United States 2006 Olympic team member Joey Cheek won the Olympic 500 meter speed-skating event with the fastest aggregate time of 69.76 seconds to earn the gold medal and a $25,000 prize on February 20, 2006, at the Oval Lingotto in Torino, Italy; 
Whereas Joey Cheek, at great sacrifice to his family and himself, has spent 10 years training for the Olympic competition; 
Whereas, at the completion of the 2006 Olympic Games, Joey Cheek retired from competition and plans to attend college to pursue intellectual enrichment; 
Whereas United States Olympic gold medalist Joey Cheek announced that he would donate the total sum of his prize of $25,000 to an organization called Right to Play, whose mission statement reads Creating a healthier and safer world for children through the power of sports and play; 
Whereas, in announcing his plan to donate his prize money, Joey Cheek declared, In the Darfur region of Sudan, tens of thousands of people have been killed; my government called it genocide. So I will be donating money specifically to a program that helps refugees in Chad, where there are over 60,000 children who have been displaced.; 
Whereas Joey Cheek is not financially wealthy but has sacrificed using his prize money to pay for college in order to help refugee children in Chad; 
Whereas Joey Cheek announced that he would ask Olympic sponsors to match his donation; 
Whereas, on July 22, 2004, the United States House of Representatives and the United States Senate declared that atrocities taking place in the Darfur region of Sudan are genocide; 
Whereas over 3,500,000 people have been affected by the fighting in the Darfur region of Sudan; 
Whereas the government of Sudan sponsored a terrorist group called Janjaweed that has been brutally murdering and raping women and girls while capturing them for the sex slave trade and human trafficking; 
Whereas the terrorist group Janjaweed has also been brutally murdering men and boys and capturing boys for slavery and to become child soldiers; 
Whereas, because the government of Sudan has denied humanitarian groups access to refugee camps, the humanitarian groups cannot provide assistance to displaced individuals; 
Whereas the African Union has established a peacekeeping mission to monitor the situation in Darfur: Now, therefore, be it 
 
That— 
(1)it is the sense of the House of Representatives (the Senate concurring) that— 
(A)Joey Cheek is a great American who espouses the principles of democracy and support for human rights; 
(B)Joey Cheek represents the best that the United States has to offer in its citizenry through his accomplishments on the ice as an athlete and through his principles and respect for human life; 
(2)the House of Representatives (the Senate concurring)— 
(A)recognizes the difficulties the displaced and orphaned children of the Darfur region of Sudan encounter and supports the actions of Joey Cheek in bringing their suffering to the attention of the international community; 
(B)encourages all people in the world to help bring an end to suffering and to work in partnership with nongovernmental organizations to bring about this goal; and  
(C)recognizes the need to work with international partners to help bring an end to the ongoing genocide in Darfur region of Sudan and the suffering of children in Chad. 
 
